UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2240



TONY HILL,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-02-199-2)


Submitted:   April 26, 2004                 Decided:   July 20, 2004


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, WOLFE, WILLIAMS & RUTHERFORD, Norton, Virginia,
for Appellant. James A. Winn, Regional Chief Counsel, Patricia M.
Smith, Deputy Regional Chief Counsel, Rafael Melendez, Assistant
Regional Counsel, Philadelphia, Pennsylvania; John L. Brownlee,
United States Attorney, Julie C. Dudley, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tony R. Hill appeals the district court’s order affirming

the Commissioner’s decision to deny Hill Social Security Disability

Insurance Benefits and Supplemental Security Income.                Hill argues

that the administrative law judge (ALJ) did not give proper weight

to the opinion of Hill’s primary physician or a psychiatrist with

whom Hill met once.    We affirm.

           We   must     uphold    the   district       court’s      disability

determination if it is supported by substantial evidence.                  See 42

U.S.C. § 405(g) (2000); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990). Contrary to Hill’s argument, the ALJ properly declined

to fully credit the medical assessment of Muhammad Javed, M.D. The

medical   source   opinion     regulations      indicate     that    the    more

consistent an opinion is with the record as a whole, the more

weight    the   Commissioner      will   give     it.        See    20     C.F.R.

§§ 404.1527(d), 416.927(d) (2000).            The bulk of the remaining

medical sources of record opined that, although Hill experienced

various   limitations,    he   was    still     able    to   perform     various

functions, including, inter alia, standing for several hours,

sitting for several hours, and lifting to a certain degree.                 Thus,

we find that the ALJ did not err by discounting Javed’s assessment.

           Next, Hill argues that the ALJ erroneously substituted

his own medical opinion for that of David Forester, M.D., a

psychiatrist with whom Hill met once for ninety minutes.                   Again,


                                     - 2 -
Hill’s argument is without merit.        In reaching his conclusion, the

ALJ properly considered Dr. Forester’s testimony in the context of

the other medical evidence.           Therefore, although Hill clearly

suffers   from   back   and   lung    problems,   as   well   as   anxiety,

substantial evidence supports a finding that these deficiencies do

not significantly limit Hill’s ability to work a light to sedentary

unskilled job.

            Accordingly, we affirm the district court’s order denying

benefits.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     - 3 -